Title: From George Washington to William Heath, 3 August 1782
From: Washington, George
To: Heath, William


                  
                     Sir
                      3 August 1782
                  
                  Having desired you to meet an Officer from Sir Guy Carleton for the purpose mentioned in your appointment & authority, you will proceed to execute said business.  In the course of which, you may inform the Officer you meet, that as I have no connection with, or controul over any Person in the Line in which Mr Smith walks; as the question before us is, in my opinion, purely of a military nature & reduceable to this single point, whether the perpetrator of the wanton & cruel murder of Huddy is to be given up, or a British Officer to suffer in his place, that I could see no propriety or necessity in an interview with the Chief Justice.
                  If you should find that the design of Sir Guy Carleton, is to procrastinate this business, to envelop it in as much intricacy & difficulty as possible, or that he means to justify it by recrimination & Law Cases, thereby attempting to avert our purposes of Retaliation, you may assure him (unless you shall judge it expedient to leave me more at liberty), if not explicitly, at least by strong insinuation, that he will miss his aim; and that my deliberate & dispassionate proceedings in this case are intended to give him, as he now has had, full time to determine whether the guilty person, or an innocent Officer, shall be made the subject of Retaliation.
                  You will be particularly cautious, that whatever papers in the conference you are to have, which is to be considered as official, be committed to writing; that no omissions or misconceptions may be plead hereafter; and you will inform the Officer in explicit terms, if you find the matter is not likely to end as justice dictates, & we could wish, that all oral conversation will be excluded from the official report of these proceedings now, or any share in the account of them hereafter; or the recital of them will be considered as unfair, and an evident departure from that line of rectitude which we have wished to persue for an unbiassed World to judge by.
                  If not withstanding my Letter to Sir Guy Carleton, requesting his appointment of an Officer of your Rank to meet you on this business, he should send Mr Chief Justice Smith, you may at your discretion, either receive the proceedings of the Court, & such other documents as he is merely the bearer of, without going into any explanation with this Gentleman, or refuse the whole, as the circumstances of the moment shall dictate to you; Or if this Gentleman should be an attendent on the Officer aforementioned, you may refuse to admit him at your conference, in the first case, you may either return, with the proceedings &c., or you may write Sir Guy Carleton that you will wait a given time for an Officer, agreeable to the purport of my Letter to him of the 30th of last month.  Given at Head Quarters Newburgh Augt 3d 1782.
                  
                     G: Washington
                  
               